Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 1 of 27




                Exhibit A
       Case 1:20-cv-01106-LGS DocumentI110-2         Filed
                                       1111111111111111         12/16/20IIIII Page
                                                        11111 111111111111111 IIIII IIIII IIIII
                                                                                          2 of1111111111
                                                                                                 27 11111111
                                                                                                             US006535226Bl

(12)   United States Patent                                                             (10)   Patent No.:               US 6,535,226 Bl
       Sorokin et al.                                                                   (45)   Date of Patent:                     Mar.18,2003


(54)    NAVIGABLE TELEPRESENCE METHOD                                                     4,847,700 A         7/1989 Freeman ...................... 386/99
        AND SYSTEM UTILIZING AN ARRAY OF
                                                                                                       (List continued on next page.)
        CAMERAS
                                                                                                     FOREIGN PATENT DOCUMENTS
(75)    Inventors: Scott Sorokin, New York, NY (US);
                   David C. Worley, Weston, CT (US);                               WO            WO 97/03416             1/1997
                   Andrew H. Weber, New York, NY                                                           OTHER PUBLICATIONS
                   (US)
                                                                                   Shenchang Eric Chen, QuickTime VR- An Image-Based
(73)    Assignee: Kewazinga Corp., Westport, CT (US)                               Approach to Virtual Environment Navigation, Apple Com-
                                                                                   puter, Inc. pp. 1-10, Sep. 1995. *
( *)    Notice:        Subject to any disclaimer, the term of this                 Kelly et al., "An Architecture for Multiple Perspective
                       patent is extended or adjusted under 35                     Interactive Video," pp., 1-20, 1995. *
                       U.S.C. 154(b) by O days.                                    Jasnoch et al., "Shared 3D Environment within a Virtual
                                                                                   Prototyping Environment," pp. 274--279, 1996.*
(21)    Appl. No.: 09/283,413
                                                                                                       (List continued on next page.)
(22)    Filed:         Apr. 1, 1999
                                                                                   Primary Examiner-John Cabeca
                  Related U.S. Application Data                                    Assistant Examiner-Tadesse Hailu
(60)    Provisional application No. 60/080,413, filed on Apr. 2,                   (74) Attorney, Agent, or Firm----Strook & Strook & Lavan
        1998.                                                                      LLP
(51)    Int. Cl.7 .................................................. G09G 5/00     (57)                        ABSTRACT
(52)    U.S. Cl. ........................ 345/723; 345/427; 345/740
(58)    Field of Search ................................. 345/744, 716,            A telepresence method and system for providing users the
                         345/427, 848, 850, 419, 726; 348/159,                     ability to navigate through an array of cameras capturing an
                    218, 716, 719, 518, 36-39; 386/118, 119;                       environment. The array of cameras includes one or more
                                                            382/154; 600/111       series of cameras, wherein each series of cameras defines a
                                                                                   path through the environment and wherein the cameras in
(56)                      References Cited                                         each series have a progressively different perspective of the
                                                                                   environment. Users interactively navigate through series of
                  U.S. PATENT DOCUMENTS                                            cameras, thereby simulating movement along paths.
       4,355,328 A        10/1982 Kulik .......................... 348/38
       4,463,380 A         7/1984 Hooks, Jr. .................. 348/580                               119 Claims, 11 Drawing Sheets



                                                                           1      800




                                                                                                 t7 qp ~J:u=1,
       818
                                          814                              814
                                                                                        1      802
                                                                                                                           814
                                                                                                                                                 818



       ~~~~~'=:!'.~
                                          812                                                                  812

                                                                                                     810
                                                                                 HUB



                                                           804                                              ELECTRONIC          808
                                                                             SERVER                         STORAGE
                                                                                                            DEVICE



                                                           806
                                                                      USER INTERFACE/
                                                                      DISPLAY DEVICE
     Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 3 of 27

                                                                               US 6,535,226 Bl
                                                                                                 Page 2



                U.S. PATENT DOCUMENTS                                                                 BeHere,http://www.behere.com/Products/lenssystem.html.
                                                                                                      BeHere,http://www.behere.com/NewsPress/fnewsOOl.html.
    5,023,725   A         6/1991   Mccutchen . . . . . . . . . . . . . . . . . . 348/38
                                                                                                      Carnegie Mellon University Virtualized Reality, http://ww-
    5,067,014   A        11/1991   Bergen et al. . . . . . . . . . . . . . . 382/107
    5,130,794   A         7/1992   Ritchey . . . . . . . . . . . . . . . . . . . . . . . 348/39       w.cs.cmu.edu/af/cs/projectNirtualizedR/www/ex-
    5,185,808   A         2/1993   Cok ............................ 348/39                            plain.html.
    5,187,571   A         2/1993   Braun et al. . . . . . . . . . . . . . . . . 382/107               Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/
    5,253,168   A    *   10/1993   Berg .......................... 600/301                            projectNirtualizedR/www/main.html.
    5,257,349   A        10/1993   Alexander .................. 123/399                               Carnegie Mellon University, http://www.cs.cmu.edu/afs/cs/
    5,259,040   A        11/1993   Hanna ........................ 382/107                             projectNirtualizedR/www/3manball_new.html.
    5,465,729   A    *   11/1995   Bittman et al. ............. 600/545                               FullView Technologies, http://www.fullview.com/about.h-
    5,488,674   A         1/1996   Burt et al. . . . . . . . . . . . . . . . . . . 382/284
                                                                                                      tml.
    5,495,576   A         2/1996   Ritchey ...................... 345/420
                                                                                                      FullView Technologies, http://www.fullview.com/technolo-
    5,497,188   A         3/1996   Kaye . ... ... .. ... ... ... ... ... .. . 348/36
    5,562,572   A        10/1996   Carmein .. ... .. ... ... ... ... .. ... 482/4                     gy.html.
    5,566,251   A        10/1996   Hanna et al. . . . . . . . . . . . . . . . 382/284                 FullView Technologies, http://fullview.com/gallery.html.
    5,581,629   A        12/1996   Hanna et al. ............... 348/103                               Hipbone, http://www.hipbone.com/solutions/.
    5,585,858   A        12/1996   Harper et al. ............... 348/485                              iMove/lnfinite Pictures Inc./SmoothMove, http://www.s-
    5,598,208   A         1/1997   McClintock ................ 348/159                                moothmove.com.
    5,600,368   A         2/1997   Matthews, III ............. 348/143                                iMove, http://www.smoothmove.com/imovebeta/partners/
    5,604,529   A         2/1997   Kuga et al. ................... 348/46                             index.html.
    5,616,912   A         4/1997   Robinson et al. ........ 250/201.1
                                                                                                      iMove,        http://smoothmove.com/imovebeta/partners/in-
    5,629,988   A         5/1997   Burt et al. . . . . . . . . . . . . . . . . . . 382/276
    5,632,007   A         5/1997   Freeman .. .. ... ... ... ... ... .. . 706/59
                                                                                                      dex.html.
    5,644,694   A    *    7/1997   Appleton .................... 345/474                              IPIX/lnteractive Pictures Corp., http://www.ipix.com.
    5,649,032   A         7/1997   Burt et al. . . . . . . . . . . . . . . . . . . 382/284            IPIX, http://ipix.com/products/fmproducts.html.
    5,659,323   A         8/1997   Taylor ........................ 348/159                            Multicam        Clips,     http://www.reelefx.com/Multicam/
    5,682,196   A        10/1997   Freeman ..................... 725/139                              Mmain.htm.
    5,686,957   A        11/1997   Baker . . . . . . . . . . . . . . . . . . . . . . . . . . 348/36   Multicam/Index, http://www.reelefx.com/Multicam/Mtech-
    5,703,961   A        12/1997   Rogina et al. .............. 382/154                               nical/htm.
    5,706,416   A         1/1998   Mann et al. ................ 345/427                               PAWS-at-a-glance, http://www.hitpaws.com/glance.html.
    5,708,469   A         1/1998   Herzberg . . . . . . . . . . . . . . . . . . . . . 348/39          PAWS, http://www.hitpaws.com/company.html.
    5,724,091   A         3/1998   Freeman et al. ............ 725/138
                                                                                                      PAWS, http://www.hitpaws.com/faq.html.
    5,729,471   A         3/1998   Jain et al. ................... 725/131
    5,745,305   A         4/1998   Nalwa ........................ 359/725                             Perceptual Robotics Inc., http://www.perceptualrobotic-
    5,850,352   A        12/1998   Moezzi et al. .............. 345/419                               s.com/about/.
    5,900,849   A    *    5/1999   Gallery . ... .. ... ... ... ... ... .. ... 345/8                  Perceptual Robotics Inc., http://www.perceptualrobotic-
    5,963,664   A        10/1999   Kumer et al. ............... 382/154                               s.com/products/.
    5,999,641   A        12/1999   Miller et al. ................ 382/154                             Polycamera, http://www.cs.columbia.edu/CAVE/research/
    6,020,931   A         2/2000   Bilbrey et al. .............. 348/584                              demos.
    6,084,979   A         6/2000   Kanade et al. .............. 382/154                               Snell&Wilcox, http://www.snell.co.uk/internet/aboutus/in-
    6,151,009   A        11/2000   Kanade et al. .............. 345/641                               dexd.html.
    6,154,251   A        11/2000   Taylor ........................ 348/159
                                                                                                      Snell & Wilcom Matrix press release/Jun. 1999, http://
    6,208,379   Bl   *    3/2001   Oya et al. ................... 348/213
    6,384,820   B2   *    5/2002   Light et al. ................. 345/419                             www.snell.co.uk/internet/press/indexd.html.
                                                                                                      Stanford University, Light field rendering http://graphic-
                 OIBER PUBLICATIONS                                                                   s.stanford.edu/projects/lightfield/.
                                                                                                      Timetrack, virtual camera movement, http://www.virtual-
Leigh et al., "Multi-perspective Collaborative Design in
                                                                                                      camera.com/invention.html.
Persistent Networked Virtual Environments," pp. 1-13,
                                                                                                      Timetrack, http://www.virtualcamera.com/cameras.html.
1996.*
                                                                                                      Zaxel, 3D Replay, 2001.
Kumar, R., et al., "Detecting Lesions In Magnetic Reso-
                                                                                                      Zaxel, Virtual Viewpoint-Remote Collaboration, 2001.
nance Breast Scans," SPIE, Oct. 1995.
                                                                                                      Zaxel, Virtual Viewpoint-Sports and Entertainment, 2001.
Ackerman, R., "New Display Advances Brighten Situational
                                                                                                      Shenchang Eric Chen and Lance Williams, "View Interpo-
Awareness Picture," Signal Magazine, Aug. 1998 [Joint
                                                                                                      lation for Image Synthesis," Apple Computer, Inc., pp. 1-7,
Operations Visualization Environment (JOVE)].
                                                                                                      Sep. 1993.
Be Here/360 degress immersive video, http://www.behere.
com/PanimageCreationV/index.html.                                                                     * cited by examiner
                     Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 4 of 27




                                                                                                                                                                                        d
                                                                                                                                                                                        •
                                                                                                                                                                                        r:JJ.
                                                                                                                                                                                        •
                                                                                                                                                            ...
                       I             I                   I            I                   I            I
    - : RAIL ARRAY     I             I                   I            I                   I            I
                                                                                                                                         I
                                                                                                                                         I


          RAIL ARRAY
                           I
                           I
                                                             I
                                                             I
                                                                          I
                                                                          I
                                                                                              I
                                                                                              I
                                                                                                               I
                                                                                                               I
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                                        :
                                                                                                                                                                                        ......
                                                                                                                                                                                        =
                                                                                                                                                                                        ......
   ...     : RAIL ARRAY          I           I                    I           I                    I                   I                            I
                                 I           I                    I           I                    I                   I                            I



               : RAIL ARRAY              I
                                         I       :ooc x )  )00: ::                                         I
                                                                                                           I
                                                                                                                           I
                                                                                                                           I                                I--
                                             12)        \)/
                                                        14                                                                                                                              :;
        (16                10                                                                                                                16 \                                       """'
                                                                                                                                                                                        ~CIO


                                                 r 15                                             15\
                                                                                                                                                                                        N
                                                                                                                                                                                        0
                                                                                                                                                                                        8
                                                                                      t
LOCAL AREA HUB                                                                                                                                   LOCAL AREA HUB
                                                                 t ( 18                                            (20

                                                                                                                                                                                        =-
                                                                                                                                                                                        'JJ.
                                                                                                  ELECTRONIC
      KEYBOARD                                                        SERVER                      STORAGE                                                                               ....
                   I MONITOR I                                                                    DEVICE

                                                                                  '
                                                                                                                                                 vo1cE RECOGNmoN                I       """'
                                                                                                                                                                                        ....,
                                                                                                                                                                                        0




      COMPUTER
                                                                                                                                                               I          .,..--2 4-5
                                                                                                                                                                                        """'
                                                                                                                                                                                        """'
                                                                                                                                                                      /



                                                                                                                                                            MONITOR
        USER

                 24-2~                             24 -3------._r-- MOBILE
                                                                                                                   t               v--   24-4
                                                                                                                                                            USER      /
                                                                                                                                                                          .,..--2: -5
                                                                                                                                                                                        e
                                                                                                                                                                                        rJ'J.
                                                                                                   DIGITAL                     /
                               INTERACTIVE                          IMAGE
                                                                                                                                                                                        O'I
                               WALL SCREEN                                                         INTERACTIVE                                                                          1J.
                                                                    APPLIANCE                      TV                                                                                   (It
                 22-2~                             22-3--- I'                                                                      v-- 22-4                                             'N
                                     USER                              USER                                    USER            /
                                                                                                                                                                FIG.1                   N
                                                                                                                                                                                        O'I

                                                                                                                                                                                        i,-
  Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 5 of 27

U.S. Patent       Mar. 18, 2003    Sheet 2 of 11       US 6,535,226 Bl




         12,
                                                      12b
  38,
    40
     42
            40                       36




                                  FIG.2a
  Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 6 of 27

U.S. Patent           Mar. 18, 2003        Sheet 3 of 11        US 6,535,226 Bl




                     (4
                                                (4                        (4
                         32
   12a     34                  12b
                                     12o~12b
                                      46        48    46
 44_/           46


         FIG.2b                           FIG.2c                    FIG.2d



         12a


   38_/
                     0          0          0          0         0
                          14         14         14         14        14
               12b


                                      FIG.2e
  Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 7 of 27

U.S. Patent        Mar.18,2003     Sheet 4 of 11              US 6,535,226 Bl




                                                                        'q""
                                                                           •
                                                                        c.,
                                                                        -LL
                                              .....




           .....
           N




                                                      -.r
                                                      .....

                                                                t")
                                                                  •
                                                                 c.,
                                                                -LL
  Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 8 of 27

U.S. Patent                   Mar.18,2003      Sheet 5 of 11             US 6,535,226 Bl



             DISPLAY              ,,--110
            STARTING
              VIEW


         USER ENTERS              v-120
  ,..-   USER INPUT AND
         TRANSMITS TO
         SERVER


         SERVER RECEIVES v-130
         USER INPUT "I"

                                                           (150
                                v-140
                                             INCREMENT CAMERA
         DOES I = TO
         THE RIGHT
                                 YES
                                         -   NODE ADDRESS ALONG
                                             X AXIS
                                                                     -
                                v-160
                                               INCREMENT CAMERA
         DOES I = TO             YES
                                               NODE ADDRESS ALONG             ADJUST
         THE LEFT                        ..../ X AXIS                         VIEW
                                   170
                                v-180                                         \250
                                 YES           INCREMENT CAMERA
          DOES I       = UP              -     NODE ADDRESS ALONG    ,__
                                         ..../ Z AXIS
                                   190
                                v-200
                                 YES           INCREMENT CAMERA
         DOES I    = DOWN                      NODE ADDRESS ALONG    ,__
                                         ..../ Z AXIS
                                   210
                                v-220
         DOES I        = JUMP    YES         UPDATE CAMERA
                                             NODE ADDRESS TO
                                             REFLECT JUMP
                                                                     -
                  ,i                                           230
         TRANSMIT
  -      "INPUT NOT UNDERSTOOD• ,,--240
         MESSAGE
                                                           FIG.5
                           Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 9 of 27




                                                                                                                          d
                                                                                                                          •
                                                                                                                          r:JJ.
                   FROM                                                                                                   •
                                                                                                          1/250


                       '
                 STEP,130
                                   (140
                                                          /1400                 /1500                                     ......

       NO I DOES USER                     YES
                                                r
                                                    DOES "I" =     YES
                                                                          INCREMENT
                                                                          CURRENT NODE
                                                                                                                          =
                                                                                                                          ......
            INPUT "I" =                             RIGHT AT              ALONG X AXIS
            RIGHT?                                  CRITICAL SPEED
                                                                          n/ms

                                    140b                                                  150b                            :;

   •         I     I       I   I
                                          YES       DOES "I" =
                                                    RIGHT at OVER
                                                                   YES
                                                                          INCREMENT
                                                                          CURRENT NODE
                                                                                                                          '"""'
                                                                                                                          ~CIO
                                                                                                                          N
  TO                                                                      ALONG X AXIS                                    0
                                                    CRITICAL SPEED                                                        8
STEP,160
             I I I                                                        n+1/ms

                                    140c                                                  150c I ADJUST
                                                                                                 VIEW           TO
                                                                                                                          =-
                                                                                                                          'JJ.
                                                                          INCREMENT
                                       YES IDOES "I" =
                                            RIGHT AT UNDER
                                                           YES            CURRENT NODE                        STEP, 130   ....
                                                                          ALONG X AXIS                                    O'I
                                            CRITICAL SPEED                n-1/ms                                          ....,
                                                                                                                          0




                   I
                                                                                                                          ''""""'
                                                                                                                              ""'
                                    140d
                                                                   IYES
                                                    DOES "I" -            ADJUST NODE
                                          YE;J RIGHrr suii:iEcT           ACCORDING TO
                                                    NAV. CONTROL          NAV. CONTROL
                                                    ALGORITHM             ALGORITHM
                                                                                                                          e
                                                                                                                          rJ'J.
                                                                                   150d
                                               DOES "I" =
                                                                                                                          O'I
                                                             t,,-140e                                                     1J.
             I                            YES IMOVE INTO                                                                  (It
                                               ADDITIONAL                                                                 'N
 FIG.6
                                                                                                                          N
                                               SOURCE OUTPUT                                                              O'I

                                                                                                                          i,-
 Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 10 of 27

U.S. Patent       Mar.18,2003     Sheet 7 of 11         US 6,535,226 Bl



  co
  0
  r-,..

                                    I"')
                                    CN


                                    -
                                     I
                                    ,q-




                                                                  C

                                                                 "'-c., •

                                                                 LL


                                                  -
                                                  ,q-



                                                  -
                                                   I
                                                  ,q-




                                                                      r-,..
                                                                        I
                                                                      ,q-




  CN
    I'
  0
  r-,..
 Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 11 of 27

U.S. Patent                   Mar. 18, 2003   Sheet 8 of 11   US 6,535,226 Bl




                                    -0                                  C'>

       ....
          l=:J
                 _;::;>   I
                                    -
                                      •
                                    (!)                       B          •
                                                                       -LL
                                                                       (!)
                                    LL




                                     0                                 \I,-

                                      •                                  •
                                    -LL
                                    (!)
                                                                       -LL
                                                                       (!)




                                    .0                                  Q)

                                      •                                  •
                                    -
                                    (!)
                                    LL
                                                                       -LL
                                                                       (!)
 Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 12 of 27

U.S. Patent             Mar.18,2003                  Sheet 9 of 11                   US 6,535,226 Bl




                                                               CX)
                                                               0
                                                               CX)

                 ..--
                 CX)




                              N
                                                                   z
                                                                   (.)

                                                                   01.u                               CX)
                              ..--
                              CX)
                                                                   0::
                                                                   I-
                                                                   &:: 0 c;j
                                                                               Lu
                                                                               (.)
                                                                                                      c.,•
                                                                   ~tiio                              [i:
                                      0
                                      ..--
                                      CX)
         N
         0
         CX)
                                                                                        .........
                                                                                            Lu Lu

                                                                                            ~-c;j
                                                                                            (.) (.)

   0                                                                     0::                0::

                                                                                            z;
   0
   CX)
                                             m
                                             ::::,
                                                                         Lu
                                                                                            t=!O
                                             ::c                         Lu
                 ..--                                                    en
                 CX)                                                                        0:: a..
                                                                                            Lu en
                                                                                            en_
                                                                                        ::::>O

                                                                                       co
                                                                0                      0
                                                                00                     00




                 ..--
                 00




          CX)
          ..--
          00
                Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 13 of 27




                                                                                                            d
                                                                                                            •
                                                                                                            r:JJ.
                                                               (912                                         •
     FROM
            ?                                                                              1'\
ARRAY/HUB                                                                                                   ......
                                                                                           V
                    RAM    ,,- 908                                                                          =
                                                                                                            ......
                                                               (904
                                                                                 (910
                     I
                                                    CPU                 MEMORY                              :;
                    ROM                                                 CONTROLLER               STORAGE
                                                                                                 DEVICE     '"""'
                                                                                                            ~CIO

                                -                                                                           N


                                                               L~
                                                                                                            0
                906 _)                                                                                      8
                 916-1 ------
                                                                        (918
                                                                                                            =-
                                                                                                            'JJ.

                                 914-1    ,,- 916-N                                                         ....
                                    "'-             914-N~                                                  '"""'
                                                                                                            0
                                                                                                            ....,
                                                                                                            0


                                                                                  SERVER                    ''""""'
                                                                                                                ""'
                                                                      -C-902                      \___ 20
                      22-1 '\                       22-N
                                               1
                                               I

                          USER                     USER                                                     e

                -                   --                     -
                                                                                                            rJ'J.
                                                                                                            O'I
                     USER-                    USER-                                                         1J.
                     INTERFACE                INTERFACE                                                     (It
                     DEVICE I                 DEVICE I                c-1~   a                              'N
                                                                                                            N
                      24-1                          24-N                                                    O'I

                                                                                                            i,-
            Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 14 of 27




                                                                                                                          d
                                                                                                                          •
                                                                                                                          r:JJ.
                                                                                                                  (20     •
                ROM       v--1010
                                                                    (1004                                                 ......
                                                                                                                          =
                                                                                             (1008
                 I                                                                                                        ......
                                                   CONTROL                            MEMORY
                RAM                                  CPU                              CONTROLLER

           1012 _)                                                                                                        :;

         r 1014-1
                                                                                                                          '"""'
                          (1016-1                                       ('1014-N             ('1016-N           STORAGE   ~CIO
                                                                                                                          N
                                                                                                                DEVICE    0

                                         1022-1           1022-N                                                          8
          ROM                 RAM                        __/                ROM               RAM

                                  I                                          I                                            =-
                                                                                                                          'JJ.


                          MIXING                                        MIXING                                            ....

                                                  l -,
                          CPU                                           CPU                                               '"""'



                              '                                         '
        1006-1 __/                                                                     r'-------1006-N                    '"""'
 1018                                                                                                                     ....,
                                                                                                                          0


 FROM                                                                                                                     ''""""'
                                                                                                                              ""'
                                                    ) ) ) )
ARRAY                                              - - - -
                                                                                 \_ 1002
                                      1024-1              ,,-1024-N                                        \   1026
            22-1 -...._                                                               v-22-N
                                                                                                                          e
                                                                                                                          rJ'J.
                          '       USER     -                   ::     USER        /                                       O'I
                                                                                                                          1J.
            24-1 -...._ ,USER-                                      USER-     v-24-N
                                                                                  /                                       (It
                         INTERFACE                                  INTERFACE                                             'N
                                                                                                         FIG.10
                                                                                                                          N
                         DEVICE                   \__ 1020_)        DEVICE                                                O'I

                                                                                                                          i,-
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 15 of 27

                                                     US 6,535,226 Bl
                              1                                                                   2
     NAVIGABLE TELEPRESENCE METHOD                                  eras And Identifies The Fields Of View, issued Jan. 13, 1998.
     AND SYSTEM UTILIZING AN ARRAY OF                               The system disclosed therein includes a plurality of cameras,
                CAMERAS                                             wherein each camera has a field of view that is space-
                                                                    contiguous with and at a right angle to at least one other
            CROSS-REFERENCE TO RELATED                            5 camera. In other words, it is preferable that the camera fields
                       APPLICATIONS                                 of view do not overlap each other. A user interface allows the
                                                                    user to jump between views. In order for the user's view to
   This U.S. Non-Provisional Application claims the benefit
                                                                    move through the venue or environment, a moving vehicle
of U.S. Provisional Application Serial No. 60/080,413, filed
                                                                    carries the cameras.
on Apr. 2, 1998, herein incorporated by reference.
                                                                 10    This system, however, has several drawbacks. For
          BACKGROUND OF THE INVENTION                               example, in order for a viewer's perspective to move
                                                                    through the venue, the moving vehicle must be actuated and
   1. Field of the Invention                                        controlled. In this regard, operation of the system is com-
   The present invention relates to a telepresence system           plicated. Furthermore, because the camera views are
and, more particularly, to a navigable camera array telep- 15 contiguous, typically at right angles, changing camera views
resence system and method of using same.                            results in a discontinuous image.
   2. Description of Related Art                                       Other attempts at providing a telepresence system have
   In general, a need exists for the development of telepres-       taken the form of a 360 degree camera systems. One such
ence systems suitable for use with static venues, such as           system is described in U.S. Pat. No. 5,745,305 for Pan-
museums, and dynamic venues or events, such as a music 20 oramic Viewing Apparatus, issued Apr. 28 1998. The system
concerts. The viewing of such venues is limited by time,            described therein provides a 360 degree view of environ-
geographical location, and the viewer capacity of the venue.        ment by arranging multiple cameras around a pyramid
For example, potential visitors to a museum may be pre-             shaped reflective element. Each camera, all of which share
vented from viewing an exhibit due to the limited hours the         a common virtual optical center, receives an image from a
museum is open. Similarly, music concert producers must 25 different side of the reflective pyramid. Other types of 360
turn back fans due to the limited seating of an arena. In short,    degree camera systems employ a parabolic lens or a rotating
limited access to venues reduces the revenue generated.             camera.
   In an attempt to increase the revenue stream from both              Such 360 degree camera systems also suffer from draw-
static and dynamic venues, such venues have been recorded           backs. In particular, such systems limit the user's view to
                                                                 30
for broadcast or distribution. In some instances, dynamic           360 degrees from a given point perspective. In other words,
venues are also broadcast live. While such broadcasting             360 degree camera systems provide the user with a pan-
increases access to the venues, it involves considerable            oramic view from a single location. Only if the camera
production effort. Typically, recorded broadcasts must be cut       system was mounted on a moving vehicle could the user
and edited, as views from multiple cameras are pieced               experience simulated movement through an environment.
                                                                 35
together. These editorial and production efforts are costly.           U.S. Pat. No. 5,187,571 for Television System For Dis-
   In some instances, the broadcast resulting from these            playing Multiple Views of A Remote Location issued Feb.
editorial and production efforts provides viewers with lim-         16, 1993, describes a camera system similar to the 360
ited enjoyment. Specifically, the broadcast is typically based      degree camera systems described above. The system
on filming the venue from a finite number of predetermined 40 described provides a user to select an arbitrary and continu-
cameras. Thus, the broadcast contains limited viewing               ously variable section of an aggregate field of view. Multiple
angles and perspectives of the venue. Moreover, the viewing         cameras are aligned so that each camera's field of view
angles and perspectives presented in the broadcast are those        merges contiguously with those of adjacent cameras thereby
selected by a producer or director during the editorial and         creating the aggregate field of view. The aggregate field of
production process; there is no viewer autonomy. 45 view may expand to cover 360 degrees. In order to create the
Furthermore, although the broadcast is often recorded for           aggregate field of view, the cameras' views must be con-
multiple viewings, the broadcast has limited content life           tiguous. In order for the camera views to be contiguous, the
because each viewing is identical to the first. Because each        cameras have to share a common point perspective, or
showing looks and sounds the same, viewers rarely come              vertex. Thus, like the previously described 360 degree
back for multiple viewings.                                      50
                                                                    camera systems, the system of U.S. Pat. No. 5,187,571 limits
   A viewer fortunate enough to attend a venue in person will       a user's view to a single point perspective, rather than
encounter many of the same problems. For example, a                 allowing a user to experience movement in perspective
museum-goer must remain behind the barricades, viewing              through an environment.
exhibits from limited angles and perspectives. Similarly,              Also, with regard to the system of U.S. Pat. No. 5,187,
concert-goers are often restricted to a particular seat or 55 571, in order to achieve the contiguity between camera
section in an arena. Even if a viewer were allowed free             views, a relatively complex arrangement of mirrors is
access to the entire arena to videotape the venue, such a           required. Additionally, each camera seemingly must also be
recording would also have limited content life because each         placed in the same vertical plane.
viewing would be the same as the first. Therefore, a need              Thus, a need still exists for an improved telepresence
exists for a telepresence system that preferably provides user 60 system that provides the ability to better simulate a viewer's
autonomy while resulting in recordings with enhanced con-           actual presence in a venue, preferably in real time.
tent life at a reduced production cost.
   Apparently, attempts have been made to develop telep-                        SUMMARY OF THE INVENTION
resence systems to satisfy some of the foregoing needs. One            These and other needs are satisfied by the present inven-
telepresence system is described in U.S. Pat. No. 5,708,469 65 tion. A telepresence system according to one embodiment of
for Multiple View Telepresence Camera Systems Using A               the present invention includes an array of cameras, each of
Wire Cage Which Surrounds A Polarity Of Multiple Cam-               which has an associated view of an environment and an
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 16 of 27

                                                     US 6,535,226 Bl
                              3                                                                     4
associated output representing the view. The system also            a human hair) Vertical Cavity Surface Emitting Lasers
includes a first user interface device having first user inputs     (VCSELs) to optical fibers, fed through area net hubs,
associated with movement along a first path in the array. The       buffered on server arrays or server farms ( either for record-
system further includes a second user interface device              ing or (instantaneous) relay) and sent to viewers at remote
having second user inputs associated with movement along 5 terminals, interactive wall screens, or mobile image appli-
a second path in the array. A processing element is coupled         ances (like Virtual Retinal Displays). Each remote viewer,
to the user interface devices. The processing the element           through an intuitive graphical user interface (GUI), can
receives and interprets the first inputs and selects outputs of     navigate effortlessly through the environment, enabling
cameras in the first path. Similarly, the processing element        seamless movement through the event.
receives and interprets the second inputs and selects outputs 10       This involves a multiplexed, electronic switching process
of cameras in the second path independently of the first            (invisible to the viewer) which moves the viewer's point
inputs. Thus, a first user and a second user are able to            perspective from camera to camera. Rather than relying, per
navigate simultaneously and independently through the               se, on physically moving a microcamera through space, the
array. In another embodiment of the present invention the           system uses the multiplicity of positioned microcameras to
telepresence system distinguishes between permissible cam- 15 move the viewer's perspective from microcamera node to
eras in the array and impermissible cameras in the array.           adjacent microcamera node in a way that provides the
                                                                    viewer with a sequential visual and acoustical path through-
       BRIEF DESCRIPTION OF THE DRAWINGS
                                                                    out the extent of the array. This allows the viewer to fluidly
   FIG. 1 is an overall schematic of one embodiment of the          track or dolly through a 3-dimensional remote environment,
present invention.                                               20 to move through an event and make autonomous real-time
   FIG. 2a is a perspective view of a camera and a camera           decisions about where to move and when to linger.
rail section of the array according to one embodiment of the           Instead of investing the viewer with the capacity to
present invention.                                                  physically move a robotic camera, which would immedi-
   FIGS. 2b-2d are side plan views of a camera and a camera         ately limit the number of viewers that could simultaneously
                                                                 25
rail according to one embodiment of the present invention.          control their own course and navigate via a given camera,
   FIG. 2e is a top plan view of a camera rail according to         the System allows the viewer to float between a multiplicity
one embodiment of the present invention.                            of microcamera outputs in a way that, via electronic switch-
                                                                    ing (and thus movement through the array), merges their
   FIG. 3 is a perspective view of a portion of the camera
                                                                    fields of view into a seamless motion path.
array according to one embodiment of the present invention. 30
   FIG. 4 is a perspective view of a portion of the camera               2. Detailed Description of Preferred Embodiments
array according to an alternate embodiment of the present
invention.                                                             Certain embodiments of the present invention will now be
                                                                    described in greater detail with reference to the drawings. It
   FIG. 5 is a flowchart illustrating the general operation of
                                                                    is understood that the operation and functionality of many of
the user interface according to one embodiment of the 35
                                                                    the components of the embodiments described herein are
present invention.
                                                                    known to one skilled in the art and, as such, the present
   FIG. 6 is a flowchart illustrating in detail a portion of the    description does not go into detail into such operative and
operation shown in FIG. 5.                                          functionality.
   FIG. 7a is a perspective view of a portion of one embodi-           A telepresence system 100 according to the present inven-
                                                                 40
ment of the present invention illustrating the arrangement of       tion is shown in FIG. 1. The telepresence system 100
the camera array relative to objects being viewed.                  generally includes an array 10 of cameras 14 coupled to a
   FIGS. 7b-7g illustrate views from the perspectives of            server 18, which in turn is coupled to one or more users 22
selected cameras of the array in FIG. 7a.                           each having a user interfaced/display device 24. As will be
   FIG. 8 is a schematic view of an alternate embodiment of 45 understood to one skilled it the art, the operation and
the present invention.                                              functionality of the embodiment described herein is
   FIG. 9 is a schematic view of a server according to one          provided, in part, by the server and user interface/display
embodiment of the present invention.                                device. While the operation of these components is not
   FIG. 10 is a schematic view of a server according to an          described by way of particular code listings or logic
alternate embodiment of the present invention.                   50 diagrams, it is to be understood that one skilled in the art will
                                                                    be able to arrive at suitable implementations based on the
              DESCRIPTION OF PREFERRED                              functional and operational details provided herein.
                       EMBODIMENTS                                  Furthermore, the scope of the present invention is not to be
                                                                    construed as limited to any particular code or logic imple-
      1. General Description of Preferred Embodiments
                                                                 55 mentation.
   The present invention relates to a telepresence system              In the present embodiment, the camera array 10 is con-
that, in preferred embodiments, uses modular, interlocking          ceptualized as being in an X, Z coordinate system. This
arrays of microcameras. The cameras are on rails, with each         allows each camera to have an associated, unique node
rail holding a plurality of cameras. These cameras, each            address comprising an X, and Z coordinate (X, Z). In the
locked in a fixed relation to every adjacent camera on the 60 present embodiment, for example, a coordinate value cor-
array and dispersed dimensionally in a given environment,           responding to an axis of a particular camera represents the
enable remote viewers to navigate through such environ-             number of camera positions along that axis the particular
ment with the same spatial and visual cues (the changing            camera is displaced from a reference camera. In the present
perspective lines, the moving light reflections and shadows)        embodiment, from the user's perspective the X axis runs left
that characterize an actual in-environment transit.              65 and right, and the Z axis runs down and up. Each camera 14
   In another preferred embodiment, the outputs of these            is identified by its X, Z coordinate. It is to be understood,
microcameras are linked by tiny (less than half the width of        however, that other methods of identifying cameras 14 can
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 17 of 27

                                                     US 6,535,226 Bl
                               5                                                                    6
be used. For example, other coordinate systems, such as            24-5 as the user interface and display devices. It is to be
those noting angular displacement from a fixed reference           understood that the foregoing user interface devices and user
point as well as coordinate systems that indicate relative         display devices are merely exemplary; for example, other
displacement from the current camera node may be used. In          interface devices include a mouse, touch screen, biofeed-
another alternate embodiment, the array is three 5 back devices, as well as those identified in U.S. Provisional
dimensional, located in an X, Y, Z coordinate system.              Patent Application Serial No. 60/080,413 and the like.
   The array 10 comprises a plurality of rails 12, each rail 12       As described in detail below, each user interface device 24
including a series of cameras 14. In the present preferred         has associated therewith user inputs. These user inputs allow
embodiment, the cameras 14 are microcameras. The output            each user 22 to move or navigate independently through the
from the microcameras 14 are coupled to the server 18 by 10 array 10. In other words, each user 22 enters inputs to
means of local area hubs 16. The local area hubs 16 gather         generally select which camera outputs are transferred to the
the outputs and, when necessary, amplify the outputs for           user display device. Preferably, each user display device
transmission to the server 18. In an alternate embodiment,         includes a graphical representation of the array 10. The
the local area hubs 16 multiplex the outputs for transmission      graphical representation includes an indication of which
to the server 18. Although the figure depicts the communi- 15 camera in the array the output of which is being viewed. The
cation links 15 between the cameras 14 and the server 18 as        user inputs allow each user to not only select particular
being hardwired, it is to be understood that wireless links        cameras, but also to select relative movement or naviga-
may be employed. Thus, it is within the scope of the present       tional paths through the array 10.
invention for the communication links 15 to take the form of          As shown in FIG. 1, each user 22 may be coupled to the
fiber optics, cable, satellite, microwave transmission, 20 server 18 by an independent communication link.
internet, and the like.                                            Furthermore, each communication link may employ differ-
   Also coupled to the server 18 is an electronic storage          ent technology. For example, in alternate embodiments, the
device 20. The server 18 transfers the outputs to the elec-        communication links include an internet link, a microwave
tronic storage device 20. The electronic (mass) storage            signal link, a satellite link, a cable link, a fiber optic link, a
device 20, in turn, transfers each camera's output onto a 25 wireless link, and the like.
storage medium or means, such as CD-ROM, DVD, tape,                   It is to be understood that the array 10 provides several
platter, disk array, or the like. The output of each camera 14     advantages. For example, because the array 10 employs a
is stored in a particular location on the storage medium           series of cameras 14, no individual camera, or the entire
associated with that camera 14 or is stored with an indication     array 10 for that matter, need be moved in order to obtain a
                                                                30
to which camera 14 each stored output corresponds. For             seamless view of the environment. Instead, the user navi-
example, the output of each camera 14 is stored in contigu-        gates through the array 10, which is strategically placed
ous locations on a separate disk, tape, CD-ROM, or platter.        through and around the physical environment to be viewed.
As is known in the art, the camera output may be stored in         Furthermore, because the cameras 14 of the array 10 are
a compressed format, such as JPEG, MPEGl, MPEG2, and               physically located at different points in the environment to
the like. Having stored each output allows a user to later 35 be viewed, a user is able to view changes in perspective, a
view the environment over and over again, each time                feature unavailable to a single camera that merely changes
moving through the array 10 in a new path, as described            focal length.
below. In some embodiments of the present invention, such
as those providing only real-time viewing, no storage device                                 Microcameras
is required.                                                    40
                                                                      Each camera 14 is preferably a m1crocamera. The
   As will be described in detail below, the server 18             microcameras-microlenses mounted on thumbnail-sized
receives output from the cameras 14 in the array. The server       CMOS active pixel sensor (APS) microchips-are arranged
18 processes these outputs for either storage in the electronic    in patterns that enable viewers to move radically, in straight
storage device 20, transmission to the users 22 or both.        45 lines, or in fluid combinations thereof. The cameras are
   It is to be understood that although the server 18 is           produced in a mainstream manufacturing process, by several
configured to provide the functionality of the system 100 in       companies, including Photobit, Pasadena, Calif.; Sarnoff
the present embodiment, it is to be understood that other          Corporation, Princeton, N.J.; and VLSI Vision, Ltd.,
processing elements may provide the functionality of the           Edinburgh, Scotland.
system 100. For example, in alternate embodiments, the user 50
interface device is a personal computer programmed to                                   Structure of the Array
interpret the user input and transmit an indication of the            The structure of the array 10 will now be described in
desired current node address, buffer outputs from the array,       greater detail with reference to FIGS. 2a-2e. In general, the
and provide other of the described functions.                      camera array 10 of the present embodiment comprises a
   As shown, the system 100 can accommodate (but does not 55 series of modular rails 12 carrying microcameras 14. The
require) multiple users 22. Each user 22 has associated            structure of the rails 12 and cameras 14 will now be
therewith a user interface device including a user display         discussed in greater detail with reference to FIGS. 2a
device (collectively 24). For example, user 22-1 has an            through 2d. Each camera 14 includes registration pins 34. In
associated user interface device and a user display device in      the preferred embodiment, the cameras 14 utilize VCSELs
the form of a computer 24-1 having a monitor and a 60 to transfer their outputs to the rail 12. It is to be understood
keyboard. User 22-2 has associated therewith an interactive        that the present invention is not limited to any particular type
wall screen 24-2 which serves as a user interface device and       of camera 14, however, or even to an array 10 consisting of
a user display device. The user interface device and the user      only one type of camera 14.
display device of user 22-3 includes a mobile audio and               Each rail 12 includes two sides, 12a, 12b, at least one of
image appliance 24-3. A digital interactive TV 24-4 is the 65 which 12b is hingeably connected to the base 12c of the rail
user interface device and user display device of user 22-4.        12. The base 12c includes docking ports 36 for receiving the
Similarly, user 22-5 has a voice recognition unit and monitor      registration pins 34 of the camera 14. When the camera 14
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 18 of 27

                                                      US 6,535,226 Bl
                               7                                                                    8
is seated on a rail 12 such that the registration pins 34 are
fully engaged in the docking ports 36, the hinged side 12b          2 ft 24 frames      2 ft       1 ft
of the rail 12 is moved against the base 32 of the camera 14,       sec      sec     24 frames  12 frames
thereby securing the camera 14 to the rail 12.
   Each rail 12 further includes a first end 38 and a second 5                                 12 inches    1 inch
end 44. The first end 38 includes, in the present embodiment,                                  12 frames = 1 frame = 1 frame per inch.
two locking pins 40 and a protected transmission relay port
42 for transmitting the camera outputs. The second end 44
includes two guide holes 46 for receiving the locking pins            A frame of the projector is analogous to a camera 14 in the
40, and a transmission receiving port 48. Thus, the first end 10   present  invention. Thus, where one frame per inch results in
                                                                   a movie having a seamless view of the environment, so too
38 of one rail 12 is engagable with a second end 44 of
                                                                   does one camera 14 per inch. Thus, in one embodiment of
another rail 12. Therefore, each rail 12 is modular and can
                                                                   the present invention the cameras 14 are spaced approxi-
be functionally connected to another rail to create the array
                                                                   mately one inch apart, thereby resulting in a seamless view
10.
                                                                   of  the environment.
   Once the camera 14 is securely seated to the rail 12, the 15
camera 14 is positioned such that the camera output may be                        Navigation Through the System
transmitted via the VCSEL to the rail 12. Each rail 12                The general operation of the present embodiment will
includes communication paths for transmitting the output           now be described with reference to FIG. 5 and continuing
from each camera 14.                                               reference to FIG. 1. As shown in step 110, the user is
   Although the array 10 is shown having a particular 20 presented with a predetermined starting view of the envi-
configuration, it is to be understood that virtually any           ronment corresponding to a starting camera. It is to be
configuration of rails 12 and cameras 14 is within the scope       understood that the operation of the system is controlled, in
of the present invention. For example, the array 10 may be         part, by software residing in the server. As noted above, the
a linear array of cameras 14, a 2-dimensional array of             system associates each camera in the array with a coordi-
cameras 14, a 3-dimensional array of cameras 14, or any 25 nate. Thus, the system is able to note the coordinates of the
combination thereof. Furthermore, the array 10 need not be         starting camera node. The camera output and, thus the
comprised solely of linear segments, but rather may include        corresponding view, changes only upon receiving a user
curvilinear sections.                                              input.
   The array 10 is supported by any of a number of support            When the user determines that they want to move or
                                                                30
means. For example, the array 10 can be fixedly mounted to         navigate through the array, the user enters a user input
a wall or ceiling; the array 10 can be secured to a moveable       through the user interface device 24. As described below, the
frame that can be wheeled into position in the environment         user inputs of the present embodiment generally include
or supported from cables.                                          moving to the right, to the left, up, or down in the array.
   FIG. 3 illustrates an example of a portion of the array 10. 35 Additionally, a user may jump to a particular camera in the
As shown, the array 10 comprises five rows of rails 12a,           array. In alternate embodiments, a subset of these or other
through 12e. Each of these rails 12a-12e is directed towards       inputs, such as forward, backward, diagonal, over, and
a central plane, which substantially passes through the            under, are used. The user interface device, in turn, transmits
center row 12c. Consequently, for any object placed in the         the user input to the server in step 120.
same plane as the middle row 12c, a user would be able to 40          Next, the server receives the user input in step 130 and
view the object essentially from the bottom, front, and top.       proceeds to decode the input. In the present embodiment,
   As noted above, the rails 12 of the array 10 need not have      decoding the input generally involves determining whether
the same geometry. For example, some of the rails 12 may           the user wishes to move to the right, to the left, up, or down
be straight while others may be curved. For example, FIG.          in the array.
4 illustrates the camera alignment that results from utilizing 45     On the other hand, if the received user input does not
curved rails. It should be noted that rails in FIG. 4 have been    correspond to backward, then The server 18 proceeds to
made transparent so that the arrangement of cameras 14 may         determine whether the input corresponds to moving to the
be easily seen.                                                    user's right in the array 10. This determination is shown in
   In an alternate embodiment, each rail is configured in a        step 140. If the received user input does correspond to
step-like fashion with each camera above and in front of a 50 moving to the right, the current node address is incremented
previous camera. In such an arrangement, the user has the          along the X axis in step 150 to obtain an updated address.
option of moving forward through the environment.                     If the received user input does not correspond to moving
   It is to be understood that the spacing of the microcameras     to the right in the array, the server 18 then determines
14 depends on the particular application, including the            whether the input corresponds to moving to the user's left in
objects being viewed, the focal length of the microcameras 55 the array 10 in step 160. Upon determining that the input
14, and the speed of movement through the array 10. In one         does correspond to moving to the left, the server 18 then
embodiment the distance between microcameras 14 can be             decrements the current node address along the X axis to
approximated by analogy to a conventional movie reel               arrive at the updated address. This is shown in step 170.
recording projector. In general, the speed of movement of a           If the received user input does not correspond to either
projector through an environment divided by the frames per 60 moving to the right or to the left, the server 18 then
unit of time second results in a frame-distance ratio.             determines whether the input corresponds to moving up in
   For example, as shown by the following equations, in            the array. This determination is made in step 180. If the user
some applications a frame is taken ever inch. A conventional       input corresponds to moving up, in step 190, the server 18
movie projector records twenty-four frames per second.             increments the current node address along the Z axis,
When such a projector is moved through an environment at 65 thereby obtaining an updated address.
two feet per second, a frame is taken approximately every             Next, the server 18 determines whether the received user
inch.                                                              input corresponds to moving down in the array 10. This
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 19 of 27

                                                     US 6,535,226 Bl
                              9                                                                  10
determination is made in step 200. If the input does corre-        speed (i.e. number of camera nodes transversed per unit of
spond to moving down in the array 10, in step 210 the server       time) indicated by the user's input, such as movement of a
18 decrements the current node address along the Z axis.           pointing device ( or other interface device), the server 18 will
   Lastly, in step 220 the server 18 determines whether the        apply an algorithm that controls the transition between
received user input corresponds to jumping or changing the 5 camera outputs either at critical speed (n nodes/per unit of
view to a particular camera 14. As indicated in FIG. 5, if the     time), under critical speed (n-1 nodes/per unit of time), or
input corresponds to jumping to a particular camera 14, the        over critical speed (n+ 1 nodes/per unit of time).
server 18 changes the current node address to reflect the
                                                                      It is to be understood that speed of movement through the
desired camera position. Updating the node address is
                                                                   array 10 can alternatively be expressed as the time to switch
shown as step 230. In an alternate embodiment, the input
                                                                10 from one camera 14 to another camera 14.
corresponds to jumping to a particular position in the array
10, not identified by the user as being a particular camera but       Specifically, as shown in step 140a, the server 18 makes
by some reference to the venue, such as stage right.               the determination whether the user input corresponds to
   It is to be understood that the server 18 may decode the        moving to the right at a critical speed. The critical speed is
received user inputs in any of a number of ways, including         preferably a predetermined speed of movement through the
                                                                15
in any order. For example, in an alternate embodiment the          array 10 set by the system operator or designer depending on
server 18 first determines whether the user input corresponds      the anticipated environment being viewed. Further, the criti-
to up or down. In another alternate, preferred embodiment,         cal speed depends upon various other factors, such as focal
user navigation includes moving forward, backward, to the          length, distance between cameras, distance between the
left and right, and up and down through a three dimensional        cameras and the viewed object, and the like. The speed of
                                                                20
array.                                                             movement through the array 10 is controlled by the number
   If the received user input does not correspond to any of        of cameras 14 traversed in a given time period. Thus, the
the recognized inputs, namely to the right, to the left, up,       movement through the array 10 at critical speed corresponds
down, or jumping to a particular position in the array 10 then     to traversing some number, "n", camera nodes per
in step 240, the server 18 causes a message signal to be           millisecond, or taking some amount of time, "s", to switch
                                                                25
transmitted to the user display device 24, causing a message       from one camera 14 to another. It is to be understood that in
to be displayed to the user 22 that the received input was not     the same embodiment the critical speed of moving through
understood. Operation of the system 100 then continues with        the array 10 in one dimension need not equal the critical
step 120, and the server 18 awaits receipt of the next user        speed of moving through the array in another dimension.
input.                                                             Consequently, the server 18 increments the current node
                                                                30
   After adjusting the current node address, either by incre-      address along the X axis at n nodes per millisecond.
menting or decrementing the node address along an axis or             In the present preferred embodiment the user traverses
by jumping to a particular node address, the server 18             twenty-four cameras 14 per second. As discussed above, a
proceeds in step 250 to adjust the user's view. Once the view      movie projector records twenty-four frames per second.
is adjusted, operation of the system 100 continues again with 35 Analogizing between the movie projector and the present
step 120 as the server 18 awaits receipt of the next user          invention, at critical the user traverses ( and the server 18
input.                                                             switches between) approximately twenty-four cameras 14
   In an alternate embodiment, the server 18 continues to          per second, or a camera 14 approximately every 0.04167
update the node address and adjust the view based on the           seconds.
received user input. For example, if the user input corre- 40         As shown in FIG. 6, the user 22 may advance not only at
sponded to "moving to the right", then operation of the            critical speed, but also at over the critical speed, as shown in
system 100 would continuously loop through steps 140,150,          step 140b, or at under the critical speed, as shown in step
and 250, checking for a different input. When the different        140c. Where the user input "I" indicates movement through
input is received, the server 18 continuously updates the          the array 10 at over the critical speed, the server 18 incre-
view accordingly.                                               45 ments the current node address along the X axis by a unit of
   It is to be understood that the foregoing user inputs,          greater than n, for example, at n+2 nodes per millisecond.
namely, to the right, to the left, up, and down, are merely        The step of incrementing the current node address at n+l
general descriptions of movement through the array.                nodes per millisecond along the X axis is shown in step
Although the present invention is not so limited, in the           150b. Where the user input "I" indicates movement through
present preferred embodiment, movement in each of these 50 the array 10 at under the critical speed, the server 18
general directions is further defined based upon the user          proceeds to increment the current node address at a variable
input.                                                             less than n, for example, at n-1 nodes per millisecond. This
   Accordingly, FIG. 6 is a more detailed diagram of the           operation is shown as step 150c.
operation of the system according to steps 140, 150, and 250
of FIG. 5. Moreover, it is to be understood that while FIG. 55                            Scaleable Arrays
6 describes more detailed movement one direction i.e., to the         The shape of the array 10 can also be electronically scaled
right, the same detailed movement can be applied in any            and the system 100 designed with a "center of gravity" that
other direction. As illustrated, the determination of whether      will ease a user's image path back to a "starting" or "critical
the user input corresponds to moving to the right actually         position" node or ring of nodes, either when the user 22
involves several determinations. As described in detail 60 releases control or when the system 100 is programmed to
below, these determinations include moving to the right            override the user's autonomy; that is to say, the active
through the array 10 at different speeds, moving to the right      perimeter or geometry of the array 10 can be pre-configured
into a composited additional source output at different            to change at specified times or intervals in order to corral or
speeds, and having the user input overridden by the system         focus attention in a situation that requires dramatic shaping.
100.                                                            65 The system operator can, by real-time manipulation or via a
   The present invention allows a user 22 to navigate              pre-configured electronic proxy sequentially activate or
through he array 10 at the different speeds. Depending on the      deactivate designated portions of the camera array 10. This
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 20 of 27

                                                    US 6,535,226 Bl
                             11                                                                 12
is of particular importance in maintaining authorship and          transfers completely from the real environment to that
dramatic pacing in theatrical or entertainment venues, and         offered by the additional source output.
also for implementing controls over how much freedom a                More specifically, the additional source output is stored
user 22 will have to navigate through the array 10.                (preferably in digital form) in the electronic storage device
   In the present embodiment, the system 100 can be pro- 5 20. Upon the user 22 inputting a desire to view the additional
grammed such that certain portions of the array 10 are             source output, the server 18 transmits the additional source
unavailable to the user 22 at specified times or intervals.        output to the user interface/display device 24. The present
Thus, continuing with step 140d of FIG. 6, the server 18           embodiment, the server 18 simply transmits the additional
makes the determination whether the user input corresponds         source output to the user display device 24. In an alternate
to movement to the right through the array but is subject to 10 embodiment, the server 18 first composites the additional
a navigation control algorithm. The navigation control algo-       source output with the camera output and then transmits the
rithm causes the server 18 to determine, based upon navi-          composited signal to the user interface/display device 24.
gation control factors, whether the user's desired movement           As shown in step 140e, the server 18 makes the determi-
is permissible.                                                    nation whether the user input corresponds to moving in the
   More specifically, the navigation control algorithm, which 15 array into the source output. If the user 22 decides to move
is programmed in the server 18, determines whether the             into the additional source output, the server 18 adjusts the
desired movement would cause the current node address to           view by substituting the additional source output for the
fall outside the permissible range of node coordinates. In the     updated camera output identified in either of steps 150a-d.
present embodiment, the permissible range of node coordi-             Once the current node address is updated in either of steps
nates is predetermined and depends upon the time of day, as 20 150a-d, the server 18 proceeds to adjust the user's view in
noted by the server 18. Thus, in the present embodiment, the       step 250. When adjusting the view, the server 18 "mixes" the
navigation control factors include time. As will be appreci-       existing or current camera output being displayed with the
ated by those skilled in the art, permissible camera nodes         output of the camera 14 identified by the updated camera
and control factors can be correlated in a table stored in         node address. Mixing the outputs is achieved differently in
                                                                25
memory.                                                            alternate embodiments of the invention. In the present
   In an alternate embodiment, the navigation control factors      embodiment, mixing the outputs involves electronically
include time as measured from the beginning of a perfor-           switching at a particular speed from the existing camera
mance being viewed, also as noted by the server. In such an        output to the output of the camera 14 having the new current
embodiment, the system operator can dictate from where in 30 node address.
the array a user will view certain scenes. In another alternate       It is to be understood that in this and other preferred
embodiment, the navigation control factor is speed of move-        embodiments disclosed herein, the camera outputs are syn-
ment through the array. For example, the faster a user 22          chronized. As is well known in the art, a synchronizing
moves or navigates through the array, the wider the turns          signal from a "sync generator" is supplied to the cameras.
must be. In other alternate embodiments, the permissible 35 The sync generator may take the form of those used in video
range of node coordinates is not predetermined. In one             editing and may comprise, in alternate embodiments, part of
embodiment, the navigation control factors and, therefore,         the server, the hub, and/or a separate component coupled to
the permissible range, is dynamically controlled by the            the array.
system operator who communicates with the server via an               As described above, at critical speed, the server 18
input device.                                                   40 switches camera outputs approximately at a rate of 24 per
   Having determined that the user input is subject to the         second, or one every 0.04167 seconds. If the user 22 is
navigation control algorithm, the server 18 further proceeds,      moving through the array 10 at under the critical speed, the
in step 150d, to increment the current node address along a        outputs of the intermediate cameras 14 are each displayed
predetermined path. By incrementing the current node               for a relatively longer duration than if the user is moving at
address along a predetermined path, the system operator is 45 the critical speed. Similarly, each output is displayed for a
able to corral or focus the attention of the user 22 to the        relatively shorter duration when a user navigates at over the
particular view of the permissible cameras 14, thereby             critical speed. In other words, the server 18 adjusts the
maintaining authorship and dramatic pacing in theatrical and       switching speed based on the speed of the movement
entertainment venues.                                              through the array 10.
   In an alternate embodiment where the user input is subject 50      Of course, it is to be understood that in a simplified
to a navigation control algorithm, the server 18 does not          embodiment of the present invention, the user may navigate
move the user along a predetermined path. Instead, the             at only the critical speed.
server 18 merely awaits a permissible user input and holds            In another alternate embodiment, mixing the outputs is
the view at the current node. Only when the server 18              achieved by compositing the existing or current output and
receives a user input resulting in a permissible node coor- 55 the updated camera node output. In yet another embodiment,
dinate will the server 18 adjust the user's view.                  mixing involves dissolving the existing view into the new
                                                                   view. In still another alternate embodiment, mixing the
                   Additional Source Output                        outputs includes adjusting the frame refresh rate of the user
   In addition to moving through the array 10, the user 22         display device. Additionally, based on speed of movement
may, at predetermined locations in the array 10, choose to 60 through the array, the server may add motion blur to convey
leave the real world environment being viewed. More                the realistic sense of speed.
specifically, additional source outputs, such as computer             In yet another alternate embodiment, the server causes a
graphic imagery, virtual world imagery, applets, film clips,       black screen to be viewed instantaneously between camera
and other artificial and real camera outputs, are made             views. Such an embodiment is analogous to blank film
available to the user 22. In one embodiment, the additional 65 between frames in a movie reel. Furthermore, although not
source output is composited with the view of the real              always advantageous, such black screens reduce the physi-
environment. In an alternate embodiment, the user's view           ologic "carrying over" of one view into a subsequent view.
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 21 of 27

                                                     US 6,535,226 Bl
                              13                                                                     14
   It is to be understood that the user inputs corresponding to       right at critical speed. The server 18 receives and interprets
movements through the array at different speeds may                   this user input as indicating such and increments the current
include either different keystrokes on a keypad, different            camera node address by n=4. Consequently, the updated
positions of a joystick, positioning a joystick in a given            camera node address is 14-11. The server 18 causes the
position for a predetermined length of time, and the like.          5 mixing of the output of camera 14-11 with that of camera
Similarly, the decision to move into an additional source             14-7. Again, this includes switching into the view the
output may be indicated by a particular keystroke, joystick           outputs of the intermediate cameras (i.e., 14-8, 14-9, and
movement, or the like.                                                14-10) to give the user 22 the look and feel of navigating
   In an alternate embodiment, although not always                    around the viewed object. The user 22 is thus presented with
necessary, to ensure a seamless progression of views, the          10 the view from camera 14-11, as shown in FIG. 7d.

server 18 also transmits to the user display device 24 outputs           Still interested in the first object 702, the user 22 enters a
from some or all of the intermediate cameras, namely those            user input, for example, "alt-right arrow," indicating a desire
located between the current camera node and the updated               to move to the right at less than critical speed. Accordingly,
camera node. Such an embodiment will now be described                 the server 18 increments the updated camera node address
with reference to FIGS. 7a-7g. Specifically, FIG. 7a illus-        15 by n-1 nodes, namely 3 in the present example, to camera
trates a curvilinear portion of an array 10 that extends along        14-14. The outputs from cameras 14-11 and 14-14 are
the X axis or to the left and right from the user's perspective.      mixed, and the user 22 is presented with a seamless view
Thus, the coordinates that the server 18 associates with the          associated with cameras 14-11 through 14-14. FIG. 7e
cameras 14 differ only in the X coordinate. More                      illustrates the resulting view of camera 14-14.
specifically, for purposes of the present example, the cam-        20    With little to see immediately after the first object 702, the
eras 14 can be considered sequentially numbered, starting             user 22 enters a user input such as "shift-right arrow,"
with the left-most camera 14 being the first, i.e., number "1".       indicating a desire to move quickly through the array 10, i.e.,
The X coordinate of each camera 14 is equal to the camera's           at over the critical speed. The server 18 interprets the user
position in the array. For illustrative purposes, particular          input and increments the current node address by n+2, or 6
cameras will be designate 14-X, where X equals the cam-            25
                                                                      in the present example. The updated node address thus
era's position in the array 10 and, thus, its associated X            corresponds to camera 14-20. The server 18 mixes the
coordinate.                                                           outputs of cameras 14-14 and 14-20, which includes switch-
   In general, FIGS. 7 a-7 g illustrate possible user movement        ing into the view the outputs of the intermediate cameras
through the array 10. The environment to be viewed includes           14-15 through 14-19. The resulting view of camera 14-20 is
                                                                   30
three objects 602, 604, 606, the first and second of which            displayed to the user 22. As shown in FIG. 7/, the user 22
include numbered surfaces. As will be apparent, these num-            now views the second object 704.
bered surface allow a better appreciation of the change in               Becoming interested in the third object 704, the user 22
user perspective.                                                     desires to move slowly through the array 10. Accordingly,
   In FIG. 7a, six cameras 14-2, 14-7, 14-11, 14-14, 14-20,           the user 22 enters "alt-right arrow" to indicate moving to the
                                                                   35
14-23 of the array 10 are specifically identified. The bound-         right at below critical speed. Once the server 18 interprets
aries of each camera's view is identified by the pair of lines        the received user input, it updates the current camera node
14-2a, 14-7a, 14-lla, 14-14a, 14-20a, 14-23a, radiating               address along the X axis by 3 to camera 14-23. The server
from each identified camera 14-2, 14-7, 14-11, 14-14, 14-20,          18 then mixes the outputs of camera 14-20 and 14-23,
14-23, respectively. As described below, in the present               thereby providing the user 22 with a seamless progression of
                                                                   40
example the user 22 navigates through the array 10 along the          views through camera 14-23. The resulting view 14-23a is
X axis such that the images or views of the environment are           illustrated in FIG. 7g.
those corresponding to the identified cameras 14-2, 14-7,
14-11, 14-14, 14-20, 14-23.                                                                 Other Data Devices
   The present example provides the user 22 with the starting      45      It is to be understood that devices other than cameras may
view from camera 14-2. This view is illustrated in FIG. 7b.             be interspersed in the array. These other devices, such as
The user 22, desiring to have a better view of the object 702,          motion sensors and microphones, provide data to the server
pushes the "7" key on the keyboard. This user input is                  (s) for processing. For example, in alternate embodiments
transmitted to and interpreted by the server 18.                        output from motion sensors or microphones are fed to the
   Because the server 18 has been programmed to recog-             50   server(s) and used to scale the array. More specifically,
nized the "7" key as corresponding to moving or jumping                 permissible camera nodes (as defined in a table stored in
through the array to camera 14-7. The server 18 changes the             memory) are those near the sensor or microphone having a
X coordinate of the current camera node address to 7, selects           desired output e.g., where there is motion or sound. As such,
the output of camera 14- 7, and adjusts the view or image               navigation control factors include output from other such
sent to the user 22. Adjusting the view, as discussed above,       55   devices. Alternatively, the output from the sensors or micro-
involves mixing the outputs of the current and updated                  phones are provided to the user.
camera nodes. Mixing the outputs, in turn, involves switch-                An alternate embodiment in which the array of cameras
ing intermediate camera outputs into the view to achieve the            includes multiple microphones interspersed among the
seamless progression of the discrete views of cameras 14-2              viewed environment and the cameras will now be described
through 14- 7, which gives the user 22 the look and feel of        60   with reference to FIG. 8. The system 800 generally includes
moving around the viewed object. The user 22 now has                    an array of cameras 802 coupled to a server 804, which, in
another view of the first object 702. The view from camera              turn, is coupled to one or more user interface and display
14-7 is shown in FIG. 7c. As noted above, if the jump in                devices 806 and an electronic storage device 808. A hub 810
camera nodes is greater than a predetermined limit, the                 collects and transfers the outputs from the array 802 to the
server 18 would omit some or all of the intermediate outputs.      65   server 804. More specifically, the array 802 comprises
   Pressing the "right arrow" key on the keyboard, the user             modular rails 812 that are interconnected. Each rail 812
22 indicates to the system 100 a desire to navigate to the              carries multiple microcameras 814 and a microphone 816
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 22 of 27

                                                   US 6,535,226 Bl
                             15                                                                16
centrally located at rail 812. Additionally, the system 800       mits the resulting output to the user interface/display device
includes microphones 818 that are physically separate from        24 via bus 916. As shown, in the present embodiment, each
the array 802. The outputs of both the cameras 814 and            user 22 is independently coupled to the server 902.
microphones 816, 818 are coupled to the server 804 for               The bus 912 also carries the camera outputs to the storage
processing.                                                    5 device 20 for storage. When storing the camera outputs, the
   In general, operation of the system 800 proceeds as            CPU 904 directs the memory controller 910 to store the
described with respect to system 100 of FIGS. 1-2d and 5-6.       output of each camera 14 in a particular location of memory
Beyond the operation of the previously described system           in the storage device 20.
100, however, the server 804 receives the sound output from          When the image to be displayed has previously been
the microphones 816, 818 and, as with the camera output, 10 stored in the storage device 20, the CPU 904 causes the
selectively transmits sound output to the user. As the server     memory controller 910 to access the storage device 20 to
804 updates the current camera node address and changes           retrieve the appropriate camera output. The output is thus
the user's view, it also changes the sound output transmitted     transmitted to the CPU 904 via bus 918 where it is mixed.
to the user. In the present embodiment, the server 804 has        Bus 918 also carries additional source output to the CPU 904
stored in memory an associated range of camera nodes with 15 for transmission to the users 22. As with outputs received
a given microphone, namely the cameras 814 on each rail           directly from the array 10, the CPU 904 mixes these outputs
810 are associated with the microphone 816 on that particu-       and transmits the appropriate view to the user interface/
lar rail 810. In the event a user attempts to navigate beyond     display device 24.
the end of the array 802, the server 804 determines the              FIG. 10 shows a server configuration according to an
camera navigation is impermissible and instead updates the 20 alternate embodiment of the present invention. As shown
microphone node output to that of the microphone 818              therein, the server 1002 generally comprises a control cen-
adjacent to the array 802.                                        tral processing unit (CPU) 1004, a mixing CPU 1006
   In an alternate embodiment, the server 804 might include       associated with each user 22, and a memory controller 1008.
a database in which camera nodes in a particular area are         The control CPU 1004 has associated ROM 1010 and RAM
associated with a given microphones. For example, a rect- 25 1012. Similarly, each mixing CPU 1006 has associated
angle defined by the (X, Y, Z) coordinates (0,0,0), (10,0,0),     ROM 1014 and RAM 1016.
(10,5,0), (0,5,0), (0,0,5), (10,0,5), (10,5,5) and (0,5,5) are       To achieve the functionality described above, the camera
associated with a given microphone. It is to be understood        outputs from the array 10 are coupled to each of the mixing
that selecting one of the series of microphones based on the      CPUs 1 through N 1006-1, 1006-N via bus 1018. During
user's position (or view) in the array provides the user with 30 operation, each user 22 enters inputs in the interface/display
a sound perspective of the environment that coincides with        device 24 for transmission (via bus 1020) to the control CPU
the visual perspective.                                           1004. The control CPU 1004 interprets the inputs and, via
   It is to be understood that the server of the embodiments      buses 1022-1, 1022-N, transmits control signals to the
discussed above may take any of a number of known
                                                               35
                                                                  mixing CPUs 1006-1, 1006-N instructing them which cam-
configurations. Two examples of server configurations suit-       era outputs received on bus 1018 to mix. As the name
able for use with the present invention will be described with    implies, the mixing CPUs 1006-1, 1006-N mix the outputs
reference to FIGS. 9 and 10. Turning first to FIG. 9, the         in order to generate the appropriate view and transmit the
server 902, electronic storage device 20, array 10, users         resulting view via buses 1024-1, 1024-N to the user
(1,2,3, ... N) 22-1-22-N, and associated user interface/ 40 interface/display devices 24-1, 24-N.
display devices 24-1-24-N are shown therein.                         In an alternate related embodiment, each mixing CPU
   The server 902 includes, among other components, a             1006 multiplexes outputs to more than one user 22. Indica-
processing means in the form of one or more central               tions of which outputs are to mixed and transmitted to each
processing units (CPU) 904 coupled to associated read only        user 22 comes from the control CPU 1004.
memory (ROM) 906 and a random access memory (RAM) 45                 The bus 1018 couples the camera outputs not only to the
908. In general, ROM 906 is for storing the program that          mixing CPUs 1006-1, 1006-N, but also to the storage device
dictates the operation of the server 902, and the RAM 908         20. Under control of the memory controller 1008, which in
is for storing variables and values used by the CPU 904           turn is controlled by the control CPU 1004, the storage
during operation. Also coupled to the CPU 904 are the user        device 20 stores the camera outputs in known storage
interface/display devices 24. It is to be understood that the 50 locations. Where user inputs to the control CPU 1004
CPU may, in alternate embodiments, comprise several pro-          indicate a users' 22 desire to view stored images, the control
cessing units, each performing a discrete function.               CPU 1004 causes the memory controller 1008 to retrieve the
   Coupled to both the CPU 904 and the electronic storage         appropriate images from the storage device 20. Such images
device 20 is a memory controller 910. The memory con-             are retrieved into the mixing CPUs 1006 via bus 1026.
troller 910, under direction of the CPU 904, controls 55 Additional source output is also retrieved to the mixing
accesses (reads and writes) to the storage device 20.             CPUs 1006-1, 1006-Nvia bus 1026. The control CPU 1004
Although the memory controller 910 is shown as part of the        also passes control signals to the mixing CPUs 1006-1,
server 902, it is to be understood that it may reside in the      1006-N to indicate which outputs are to be mixed and
storage device 20.                                                displayed.
   During operation, the CPU 904 receives camera outputs 60
from the array 10 via bus 912. As described above, the CPU                             Stereoscopic Views
904 mixes the camera outputs for display on the user                 It is to be understood that it is within the scope of the
interface/display device 24. Which outputs are mixed              present invention to employ stereoscopic views of the envi-
depends on the view selected by each user 22. Specifically,       ronment. To achieve the stereoscopic view, the system
each user interface/display devices 24 transmits across bus 65 retrieves from the array (or the electronic storage device)
914 the user inputs that define the view to be displayed.         and simultaneously transmits to the user at least portions of
Once the CPU 904 mixes the appropriate outputs, it trans-         outputs from two cameras. The server processing element
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 23 of 27

                                                     US 6,535,226 Bl
                              17                                                                  18
mixes these camera outputs to achieve a stereoscopic output.               one processing element also configured to select out-
Each view provided to the user is based on such a stereo-                  puts of cameras in the second series, based on the
scopic output. In one stereoscopic embodiment, the outputs                 second inputs, and to cause the selected outputs of
from two adjacent cameras in the array are used to produce                 cameras in the second series to be sequentially pro-
one stereoscopic view. Using the notation of FIGS. 7a-7g,          5       vided to the second user, thereby allowing the first user
one view is the stereoscopic view from cameras 14-1 and                    and second user to navigate simultaneously and inde-
14-2. The next view is based on the stereoscopic output of                 pendently through the environment along paths defined
cameras 14-2 and 14-3 or two other cameras. Thus, in such                  by cameras.
an embodiment, the user is provided the added feature of a              2. The system of claim 1 further including:
stereoscopic seamless view of the environment.                    10
                                                                        a first display device and first user interface device
                                                                           associated with the first user and coupled to the pro-
                         Multiple Users                                    cessing element; and
                                                                        a second display device and second user interface device
   As described above, the present invention allows multiple               associated with the second user and coupled to the
users to simultaneously navigate through the array indepen-                processing element,
dently of each other. To accommodate multiple users, the 15             wherein the processing element is further configured to
systems described above distinguish between inputs from                    select a first output based on first inputs received from
the multiple users and selects a separate camera output                    interface device and send output to display device, the
appropriate to each user's inputs. In one such embodiment,                 first display device configured to display the selected
the server tracks the current camera node address associated               first output, and
with each user by storing each node address in a particular 20          select a second output based on second inputs received
memory location associate with that user. Similarly, each                  from the second interface device and send the second
user's input is differentiated and identified as being associ-             output to the second display device, the second display
ated with the particular memory location with the use of                   device configured to display the selected second output.
message tags appended to the user inputs by the correspond-             3. The system of claim 2 wherein the processing element
ing user interface device.                                        25 is configured to select outputs in real time and the display
   In an alternate embodiment, two or more users may                 devices are configure to display views in real time.
choose to be linked, thereby moving in tandem and having                4. The system of claim 2 wherein the first user interface
                                                                     device and the first display device are coupled to the
the same view of the environment. In such an embodiment,
                                                                     processing element by different types of communication
each includes identifying another user by his/her code to
                                                                  30 links.
serve as a "guide". In operation, the server provides the
                                                                        5. The system of claim 1 wherein the array includes a
outputs and views selected by the guide user to both the
                                                                     plurality of navigable camera paths and the first path is
guide and the other user selecting the guide. Another user
                                                                     different than the second path.
input causes the server to unlink the users, thereby allowing
                                                                        6. The system of claim 1 wherein the processing element
each user to control his/her own movement through the
                                                                  35 includes a control processing element and a plurality of
array.
                                                                     mixing processing elements.
                     Embodiments Covered                                7. The system of claim 1 wherein the processing element
                                                                     is also coupled to the array.
   Although the present invention has been described in                 8. The system of claim 1 wherein the processing element
terms of certain preferred embodiments, other embodiments 40 includes a plurality of processing elements.
that are apparent to those of ordinary skill in the art are also        9. The system of claim 1 wherein the user interface device
intended to be within the scope of this invention.                   is coupled to the processing element by one of the following
Accordingly, the scope of the present invention is intended          communication links: an internet link, a microwave link, a
to be limited only by the claims appended hereto.                    satellite link, a wireless link, or a fiber optics link.
   What is claimed is:                                            45    10. The system of claim 1 wherein the first user interface
   1. A telepresence system for allowing a first user, in            device and second user interface device are coupled to the
response to at least one first input, to navigate along a first      processing element by different communication links.
path through an environment and a second user, in response              11. The system of claim 1 wherein the first user interface
to at least one second input, to navigate along a second path        device and second user interface device are different types of
through the environment independently of the first user, the 50 devices.
system comprising:                                                      12. The system of claim 1 wherein the array of cameras
   an array of cameras including a first series of cameras           includes a plurality of modular rails having a male end and
      defining the first path through the environment,               a female end, the male end of one rail connectable to the
      wherein the cameras in the first series have progres-          female end of another rail, and a plurality of cameras
      sively different perspectives of the environment along 55 connectable to each rail.
      the first path, and a second series of cameras defining           13. The system of claim 1 wherein the array of cameras
      the second path through the environment, wherein the           includes hollow ball joints, each of which houses a camera,
      cameras in the second series have progressively differ-        and hollow rods interconnecting the ball joints, the rods
      ent perspectives of the environment along the second           housing communication paths for the outputs.
      path;                                                       60    14. The system of claim 1 wherein the cameras in the
   at least one processing element coupled to the array, the         array are positioned at a density of approximately one
      processing element configured to select outputs of             camera every inch.
      cameras in the first series, based on the first inputs, and       15. The system of claim 1 wherein each camera in the first
      to cause the selected outputs of cameras in the first          series has a view of the environment that overlaps the view
      series to be sequentially provided to the first user, 65 of an adjacent camera in the first series.
      thereby allowing the first user to progressively navigate         16. The system of claim 1 wherein the first series of
      through the environment along the first path, the at least     cameras includes a first camera having a first output and a
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 24 of 27

                                                   US 6,535,226 Bl
                             19                                                                20
second camera having a second output, the first and second          31. The system of claim 1 wherein the user interface
cameras being adjacent one another, and wherein the pro-         device includes a mouse, wherein user inputs are move-
cessing element is further configured to mix the first and       ments of the mouse.
second outputs in accordance with the first input.                  32. The system of claim 1 wherein the user interface
   17. The system of claim 16 wherein the first inputs 5 device includes a touchscreen.
indicate a desire to move from the first camera to the second       33. The system of claim 1 wherein the user interface
camera, and the processing element is configured to mix the      device includes a biofeedback device.
first and second outputs by electronically switching between        34. The system of claim 1 wherein the user interface
the first and second outputs at a switching speed.               device includes a voice recognition device.
   18. The system of claim 17 wherein the processing 10             35. The system of claim 34 wherein the user inputs further
element is further configured to mix the outputs by adjusting    include moving forward and backward.
the switching speed.                                                36. The system of claim 1 wherein the user inputs include
   19. The system of claim 16 wherein the first user inputs      an indication of a particular camera in the array.
include an indication of relative speed of movement through         37. The system of claim 1 wherein the user inputs include
the series of cameras and the processing element is config- 15 moving up, down, to the right, and to the left.
ured to mix the first output and second output by switching         38. The system of claim 1 wherein the processing element
from the first output to the second output at a switching        operates in accordance with a navigation control algorithm,
speed, the processing element further configured to adjust       the navigation control algorithm distinguishing between
the switching speed in accordance with the indication of         permissible movement and impermissible movement in the
relative speed.                                               20 array.
   20. The system of claim 16 wherein the first camera and          39. The system of claim 38 further including navigation
record camera each have an associated view of the environ-       control factors, wherein the navigation control algorithm
ment and the processing element is further configured to mix     controls movement through the array in accordance with the
the outputs by dissolving the view associated with the first     navigation control factors.
camera with the view of the second camera.                    25    40. The system of claim 39 wherein the navigation control
   21. The system of claim 16 further comprising a first user    factors include one of the group of factors consisting of: time
display device associated with the first user and coupled to     of day, time duration, speed of navigation through the array,
the processing element and wherein the first display device      output of a device in the array, output of a motion sensor, and
has a frame refresh rate associated therewith and the pro-       output of a microphone.
cessing element is configured to mix the outputs by adjust- 30      41. The system of claim 1 wherein the processing element
ing the frame refresh rate.                                      is further configured to disregard a certain one or more of the
   22. The system of claim 16 wherein the processing             fist imprints or the second imprints.
element is configured to mix the outputs by creating a              42. The system of claim 41 wherein the processing
composite output from the first and second outputs.              element is further configured to disregard the certain input
   23. The system of claim 16 wherein the first series of 35 by selecting at least one predetermined camera output,
cameras further includes a third camera adjacent the second      thereby directing the user to a predetermined view of the
camera and wherein the processor is configured to mix, in        environment.
response to first inputs associated with moving along the           43. The system of claim 42 wherein the processing
first path from the first camera to the third camera, the        element is configured to select the predetermined output
outputs of the first camera and the second camera, and then 40 based on time of day.
mix the outputs of the second camera and the third camera.          44. The system of claim 42 wherein the processing
   24. The system of claim 16 wherein the processing             element is configured to select the predetermined output
element is configured to mix outputs by adding motion blur.      based on a duration of time.
   25. The system of claim 1 wherein the first inputs include       45. The system of claim 41 wherein the processing
an indication of a speed of movement through the first path 45 element is further configured to disregard the certain input
series of cameras.                                               by waiting for a permissible input.
   26. The system of claim 25 wherein the processing                46. The system of claim 41 further including an operator
element is further configured to compare the indication of       input device coupled to the processing element for receiving
speed to a predetermined threshold and to select a number of     from the operator input device an operator input, and
outputs corresponding to fewer than all cameras in the series 50 wherein the processing element is controlled to disregard the
upon determining the indication of speed exceeds the pre-        certain input based on the operator input.
determined threshold.                                               47. The system of claim 1 wherein the system further
   27. The system of claim 25 wherein the number of outputs      includes a memory storing additional source output, wherein
is inversely proportional to the speed.                          the first inputs include an indication of viewing the addi-
   28. The system of claim 25 wherein the indication of 55 tional source output, and the processing element is further
relative speed of movement through the array includes an         configured to mix camera output and the additional source
indication of moving relatively slower through the array and     output upon receiving the indication to view the additional
the processing element adjusts the switching speed by            source output.
causing the view associated with the first camera to be             48. The system of claim 47 wherein the indication of
displayed for a relatively longer period of time in accor- 60 viewing the additional source output is available to the first
dance with the indication of moving slower.                      user in connection with at least one predetermined camera.
   29. The system of claim 1 wherein the user interface             49. The system of claim 47 wherein the processing
device includes a keyboard, wherein user inputs are key-         element is configured to mix camera output and the addi-
strokes.                                                         tional source output by compositing camera output and the
   30. The system of claim 1 wherein the user interface 65 additional source output.
device includes a joystick wherein user inputs are move-            50. The system of claim 47 wherein the processing
ments of the joystick.                                           element is configured to mix camera output and the addi-
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 25 of 27

                                                     US 6,535,226 Bl
                             21                                                                  22
tional source output by switching from camera output to the        camera, the array includes another camera interposed
additional source output.                                          between the first and second cameras, and mixing the first
   51. The system of claim 47 wherein the additional source        image with the second image includes providing the first
output includes output from the group of outputs consisting        user with an image from the interposed camera.
of: computer graphic imagery, virtual world imagery, 5                62. The method of claim 57 further including receiving a
applets, film clips, and animation.                                third input from the first user interface device and overriding
   52. The system of claim 1 further including a plurality of      the third input.
microphones, each microphone having an output, wherein                63. The method of claim 62 wherein overriding the
the processing element is further configured to select a           received third input includes presenting the first user with a
                                                                   predetermined image.
microphone output based on the first input for transmission 10
                                                                      64. The method of claim 62 wherein overriding the
to the first user.
                                                                   received third input includes continuing to provide the first
   53. The system of claim 52 further including a memory
                                                                   user with the first mixed image and awaiting a fourth input.
coupled to the processing element, the memory correlating             65. The method of claim 57 wherein receiving the first
cameras and microphones, the processing element selecting          input includes receiving an indication of mixing an addi-
a microphone by using the memory to correlate the selected 15 tional source output, the method further including obtaining
camera output with a microphone output.                            a third mixed output by mixing the second image with the
   54. A method of providing users with views of a remote          additional source output.
environment, the method comprising:                                   66. The method of claim 65 wherein mixing the second
   receiving electronic images of the environment captured         image with the additional source output includes switching
      from an array of cameras, the array including at least a 20 from the second image to the additional source output.
      first series of cameras defining a first path through the       67. The method of claim 54 wherein mixing the first
      environment, the first series of cameras having pro-         image with the second image includes switching from the
      gressively different perspectives of the environment         first image to the second image at a first switching speed, the
      along the first path;                                        first mixed image including the second image, and mixing
                                                                25 the third image with the fourth image includes switching
   receiving a first input from a first user interface device      from the third image to the fourth image at a second
      associated with a first user, the first input indicating     switching speed, the second mixed image including the
      movement through the environment along the first             fourth image.
      path;                                                           68. The method of claim 67 wherein receiving the first
   providing to the first user images from the first series of 30 input includes receiving an indication of a first speed of
      cameras in sequence along the first path, thereby simu-      movement along the first path and wherein the first switch-
      lating movement by the first user through the environ-       ing speed is based on the indication of the first speed of
      ment along the first path.                                   movement.
   55. The method of claim 54 wherein the receiving images            69. The method of claim 68 wherein receiving the second
including receiving images from a second series of cameras 35 input includes receiving an indication of a second speed of
in the array, the second series defining a second path through     movement along the second path, the second speed greater
the environment, the second series of cameras having pro-          than the first speed, and wherein the second switching speed
gressively different perspectives on the environment along         is based on the indication of the second speed of movement,
the second path and wherein the method further includes:           the second switching speed greater than the first switching
   receiving a second input from a second user interface 40 speed.
      device associated with a second user, the second input          70. The method of claim 69 wherein mixing the third and
      indicating movement through the environment along            fourth images involves providing the second user the third
      the second path;                                             image for a relatively longer duration than the first image is
   providing to the second user images from the second             provided to the first user.
      series of cameras in sequence along the second path, 45         71. The method of claim 69 wherein mixing the third and
      thereby simulating movement by the second user               fourth images involves providing the second user the fourth
      through the environment along the second path, inde-         image for a relatively longer duration than the second image
      pendently of simulating movement by the first user           is provided to the first user.
      through the environment.                                        72. The method of claim 69 further including obtaining a
   56. The method of claim 55 wherein the first path differs 50 third mixed image by mixing the second image with a fifth
from the second path.                                              image, the fifth image from a camera in the first series, in
   57. The method of claim 54 wherein the providing of the         accordance with the first input and providing the first user
images to the first user includes obtaining a first mixed          the third mixed image.
image by mixing the image from a first camera in the first            73. A device for providing a user with a display of an
series with the image from a second camera in the first series 55 environment, the device comprising:
and providing the first mixed image to the first user.                an array of cameras, each camera having an associated
   58. The method of claim 57 wherein mixing the first                    view of the environment and an associated camera
image with the second image includes compositing the first                output representing the associated view; and
image with the second image.                                          at least one processing element coupled to the array, the
   59. The method of claim 58 wherein mixing the third 60                 processing element configured to identify permissible
image with the fourth image includes switching between the                cameras, the outputs of which may be provided to the
third image and the fourth image.                                         user, and impermissible cameras, the outputs of which
   60. The method of claim 57 wherein mixing the first                    are not provided to the user, despite receiving a request
image with the second image includes dissolving the first                 from the user to receive the output of an impermissible
image into the second image.                                    65        camera.
   61. The method of claim 57 wherein the first image is              74. The device of claim 73 wherein the output of a certain
from a first camera, the second image is from a second             impermissible camera is not provided to the user despite a
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 26 of 27

                                                   US 6,535,226 Bl
                            23                                                                24
request from the user to receive the output of the certain             has a progressively different associated view of the
impermissible camera.                                                  environment along a path and an associated camera
   75. The device of claim 74 wherein the permissible                  output representing the associated view;
cameras change based on the time of day.                            memory storing an additional source output, the addi-
   76. The device of claim 73 wherein the environment being 5          tional source output including other than the output of
viewed is a performance and the permissible cameras                    the array of cameras; and
change based on the duration of time from the start of the
performance.                                                        at least one processing element coupled to the memory for
   77. The device of claim 73 wherein the permissible                  receiving the additional source output, the processing
cameras are predetermined.                                             element configured to interpret user inputs and select,
                                                              10       based on the user inputs, a sequence of outputs of
   78. The device of claim 77 further including memory
coupled to the processing element, the memory storing an               cameras in a path, or the additional source output to
indication of the predetermined permissible cameras.                   provide to the user.
   79. The device of claim 73 further including a user              92. The device of claim 91 wherein the processing ele-
interface device associated with the user and coupled to the     ment is configured to mix the additional source output with
                                                              15 camera output.
processing element, the user interface device providing user
inputs to the processing element indicative of movement             93. The device of claim 92 wherein the processing ele-
through the array, the processing element selecting permis-      ment is configured to mix the additional source output and
sible camera output based on the user input.                     camera output by switching from the camera output to the
   80. The device of claim 79 wherein the processing ele-        additional source output.
                                                              20    94. The system of claim 91 further including a plurality of
ment is configured to disregard user input corresponding to
a impermissible camera.                                          user interface devices coupled to the processing element,
   81. The device of claim 80 wherein the processing ele-        each associated with a different user and having user inputs
ment is configured to disregard user input corresponding to      associated with movement among cameras in the array.
a impermissible camera by awaiting new user input corre-            95. The system of claim 91 wherein the array of cameras
                                                              25 includes a plurality of modular rails having a male end and
sponding to a permissible camera.
   82. The device of claim 80 wherein the processing ele-        a female end, the male end of one rail connectable to the
ment is configured to disregard user input corresponding to      female end of another rail, and a plurality of cameras
a impermissible camera by selecting a permissible camera         connectable to each rail.
output.                                                             96. The system of claim 91 wherein the array includes at
                                                              30 least one user navigable path of cameras and the user inputs
   83. The device of claim 73 further including a data device
other than a camera having an output coupled to the at least     include an indication of a speed of movement through the
one processing element, the permissible cameras based on         path.
the data device output.                                             97. The system of claim 91 wherein the processing
   84. The device of claim 83 wherein the data device is a       element is further configured to override user inputs and
                                                              35 select at least one predetermined camera output, thereby
motion sensor.
   85. The device of claim 83 wherein the data device is a       directing the user to a predetermined view.
microphone.                                                         98. The system of claim 97 wherein the processing
   86. A method for providing a user with views of an            element is configured to select the predetermined output
environment from a plurality of cameras in accordance with       based on a navigation control factor.
                                                              40    99. A method of providing a user with a view of an
user inputs,the method comprising:
   electronically receiving user inputs indicative of a view     environment, the method comprising:
      from a camera;                                                receiving electronic images of the environment from an
   identifying permissible cameras, the views from which               array of cameras, the array including one or more series
      are capable of being provided to the user; and                   of cameras in one or more paths, each camera in a series
                                                              45
   determining whether the camera is one of the permissible            having a progressively different associated view of the
      cameras; and                                                     environment along a path;
   if the camera is not one of the permissible cameras,             receiving via a telecommunication link user inputs indica-
      preventing the user from obtaining the view from the             tive of movement through the array;
      camera, wherein the permissible cameras change over 50        selecting a sequence of camera images in a path based on
      time.                                                            the user inputs;
   87. The method of claim 86 wherein the permissible               retrieving additional source output from memory based on
cameras change while the user views the environment.                   user input indicating a desire to view the additional
   88. The method of claim 86 wherein identifying permis-              source output, the additional source output including
sible cameras is based on time of day.                        55       other than output of the array of cameras; and
   89. The method of claim 86 further including noting when         providing the user with the additional source output at one
the user begins to view the environment and wherein the                or more points in the array.
permissible cameras are based on a period of time from              100. A system for remote seamless viewing of an envi-
when the user begins to view the environment.                    ronment from an array of cameras, each having an output
   90. The method of claim 86 wherein the environment is a 60 representing an image of the environment, the system com-
performance and the permissible cameras are based on the         prising:
performance.                                                        an interface device having inputs for selecting a path
   91. A device for providing a user with a display of an              through at least a portion of the array from which to
environment in response to user inputs, the system compris-            view the environment, the path including a sequence of
ing:                                                          65       cameras, each camera in the sequence having a differ-
   an array of cameras including one or more series of                 ent point perspective and a field of view that overlaps
      cameras in one or more paths, each camera in a series            that of an adjacent camera; and
    Case 1:20-cv-01106-LGS Document 110-2 Filed 12/16/20 Page 27 of 27

                                                     US 6,535,226 Bl
                             25                                                                      26
   a display device for sequentially displaying at leas~ a               110. The method of claim 109 wherein the displaying
      portion of the images selected by the processmg                  includes switching from the first image to the second image
      element, thereby providing the user a substantially              to the third image at a given speed.
      seamless view of the environment along the path.                    111. The method of claim 110 further including selecting
   101. The system of claim 100 wherein the images from           5    a speed of movement through the array, wherein the given
the selected cameras are displayed at a rate of approximately          speed is based on the selected speed.        .        .    .
twenty-four images per second.                                            112. The method of claim 109 wherem the displaymg
   102. The system of claim 100 wherein the user interface             includes applying a given frame refresh r~te to th~ ima11:es.
device includes at least one of the following devices: a                  113. The method of claim 109 wherem the displaymg
                                                                       includes compositing the first image with the second image
keyboard; a joystick; a mouse; a touchscreen; a biofeedback       10
                                                                       and then compositing the second image with the third image.
device; and a voice recognition device.
                                                                          114. The method of claim 109 wherein the displaying
   103. The system of claim 100 wherein the images dis-
                                                                       includes dissolving the first image into the second image and
played by the display device are mixed..           .         .
                                                                       then dissolving the second image into the third image.
   104. The system of claim 103 wherem the images dis-
                                                                          115. The method of claim 109 further including selecting
played are mixed by continuously switching from the image         15
                                                                       an additional source output to be displayed and mixing the
of a current camera in the path to the image of a next camera
                                                                       additional source output with the third image.
in the path.
                                                                          116. The method of claim 109 wherein the first, second
   105. The system of claim 104 wherein the inputs are for
                                                                       and third images correspond to first, second, and third
selecting a speed of progressing through the path and the
                                                                       cameras, respectively.
images are switched in accordance with the selected speed.        20
                                                                          117. The method of claim 116 wherein the second camera
   106. The system of claim 103 wherein the images dis-
                                                                       is adjacent to the first and third cameras.
played are mixed by continuously compositing the image
                                                                          118. The method of claim 109 wherein at least one of the
from a current camera in the sequence with the image of a
                                                                       images is a stereoscopic image obtained from a plurality of
next camera in the array.
                                                                       cameras in the array.
   107. The system of claim 100 wherein the inputs are for        25
                                                                          119. A telepresence system for providing multiple users
selecting a speed of progressing through the path.
                                                                       with simulated independent movement through an
   108. The system of claim 100 wherein the display device
                                                                       environment, the system comprising:
displays a plurality of images stereoscopically.
   109. A method for a user experiencing movement through
                                                                          an array of cameras including a series of cameras, each
an environment along a path of cameras in an array, the           30
                                                                             camera in the series having an associated view of the
cameras having progressively different point perspectives of                 environment from a progressively different point per-
the environment, the method comprising:                                      spective and an associated camera output representing
                                                                             the associated view;
   receiving electronically a first image captured from the
                                                                          an electronic storage device for sharing outputs among
      array of cameras, the first image having a first field of
                                                                  35         multiple users; and at least one processing element
      view from a first point perspective;
                                                                             coupled to the electronic storage device, the processing
   receiving electronically a second image captured from the                 element configured to electronically store outputs from
      array, the second image having a second field of view                  cameras in the series and an indication of which camera
      from a second point perspective, the second field of                   each output is associated with on the electronic storage
      view overlapping the first field of view;                              device, thereby allowing subsequent simultaneous
                                                                  40
   receiving electronically a third image captured from the                  retrieval of the stored outputs by multiple users; and
      array, the third image having a third field of view from            the processing element also configured to sequentially
      a third point perspective, the third field of view over-               retrieve for multiple users from the electronic storage
      lapping that overlaps the second field of view, wherein                device.stored outputs from cameras in the series,
      the first, second and third point perspectives are on the   45         thereby simulating progressive movement along the
      path;                                                                  different point perspectives of the views associated
   displaying the first, second, and third images in sequence                with the retrieved outputs.
      to the user, thereby obtaining an experience of seamless
      movement through the environment along the path.                                       *   *   *    *   *
